     Case 3:18-cv-00068-HSO-LRA Document 57 Filed 07/16/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       NORTHERN DIVISION


DAVID SHUMATE                                  §                      PLAINTIFF
                                               §
                                               §
                                               §
v.                                             §    Civil No. 3:18cv68-HSO-LRA
                                               §
                                               §
                                               §
ELAINE L. CHAO, SECRETARY                      §
UNITED STATES DEPARTMENT                       §
OF TRANSPORTATION                              §                    DEFENDANT



       ORDER OVERRULING IN PART AND SUSTAINING IN PART
          THE PARTIES’ OBJECTIONS TO THE DESIGNATED
     DEPOSITION TESTIMONY OF WINSOME ANGELA LENFERT AND
                      MILLIE STRICKLAND

      BEFORE THE COURT are the parties’ Objections to the designated

deposition testimony of Winsome Angela Lenfert and Millie Strickland, as set forth

in the Pretrial Order [56]. The Court has carefully considered the depositions, the

Objections noted in the Pretrial Order [56], the record, and relevant legal authority.

In accordance with the Federal Rules of Evidence, the Court will overrule in part

and sustain in part the parties’ Objections.

                                  I. DISCUSSION

A. Objections to deposition designations of Winsome Angela Lenfert

      Defendant Elaine L. Chao, has submitted seventeen Objections to Plaintiff’s

designations of Winsome Angela Lenfert’s deposition testimony. See Pretrial Order

[56] at 35-36. Defendant objects to page 11, line 17 through line 18, of the


                                          1
     Case 3:18-cv-00068-HSO-LRA Document 57 Filed 07/16/20 Page 2 of 2




deposition. Id. The Court OVERRULES this Objection on grounds that such

testimony is relevant and otherwise admissible. The Court SUSTAINS the

remainder of Defendant’s Objections for the reasons argued by Defendant’s counsel.

B.    Objections to deposition designations of Millie Strickland

      Defendant objects to all of Plaintiff’s designations of Millie Strickland’s

deposition testimony. See Pretrial Order [56] at 38. The Court SUSTAINS

Defendant’s Objection to page 23, lines 14 through 17, and to all exhibits referenced

in the deposition. Otherwise, the Court OVERRULES Defendant’s remaining

Objections to the designated portions of the deposition on grounds that such

testimony is relevant and otherwise admissible.

                                 II. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the parties’

Objections to the designated deposition testimony of Winsome Angela Lenfer and

Millie Strickland are OVERRULED IN PART AND SUSTAINED IN PART, as

stated herein.

      SO ORDERED this the 16th day of July, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           2
